Citation Nr: 0823552	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-36 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1963 to 
December 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a noncompensable initial 
disability rating for bilateral hearing loss, effective 
December 30, 2005. 


FINDING OF FACT

Since December 30, 2005, the veteran's service-connected 
bilateral hearing loss is manifested by no more than auditory 
acuity level I in both the right and left ears.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss have not been met since December 30, 2005, when 
service connection became effective.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist the Appellant

The veteran's claim for a compensable rating for bilateral 
hearing loss arises from his disagreement with the initial 
evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, VA afforded the veteran a VA 
examination in April 2006.  The veteran has not indicated 
that he was seen regarding his bilateral hearing loss by any 
provider or at any time other than the treatment reflected in 
the current medical records on file.  Therefore, the 
veteran's service treatment records and all identified and 
authorized post-service treatment records available and 
relevant to the issues on appeal have been requested or 
obtained.  Based upon the above, the Board finds that VA has 
satisfied its duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Initial Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2007).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method only.

The veteran has presented a private audiology report dated in 
August 2005; however, that evidence dates from prior to the 
effective date of service connection and does not, therefore, 
reflect the severity of the disorder during the relevant 
rating period.  The veteran underwent VA audiological 
examination in April 2006.  The pure tone thresholds, in 
decibels, were 0, 5, 10, 60, 70 for the right ear and 5, 5, 
25, 50, 60 for the left ear, both measured at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.  The averages were 
36 in the right ear and 35 in the left ear.  Speech 
recognition ability was 100 percent, bilaterally.  

For the right ear, the average pure tone threshold of 36 
decibels, along with a speech discrimination rate in the 100 
percentile warrants a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 35 decibels, along with a speech 
discrimination rate in the 100 percentile warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral I, 
the appropriate rating is 0 percent under Diagnostic Code 
6100.  The veteran has not contended that his hearing loss 
has worsened since the date of the April 2006 VA examination.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the April 2006 audiometric test 
results, as compared to the rating criteria, a compensable 
rating may not be granted. 

As the preponderance of the evidence is against the claim for 
a higher rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable initial rating for bilateral hearing loss is 
denied.




____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


